This is an action to recover damages for a personal injury suffered by the plaintiff while she was at work as an employee of the defendant American Tobacco Company, under the supervision of its superintendent, the defendant V. B. Lougee, Jr.
Issues submitted to the jury involving the negligence of the defendants as the proximate cause of plaintiff's injury, and the contributory negligence of the plaintiff, were answered in accordance with the contentions of the plaintiff. Her damages were assessed by the jury at $1,500. *Page 866 
From judgment that plaintiff recover of the defendants the sum of $1,500, the defendants appealed to the Supreme Court, assigning as error the refusal of the trial court to dismiss the action by judgment as of nonsuit.
There is no evidence in the record tending to show a breach by the defendant V. B. Lougee, Jr., of any duty which he owned to the plaintiff as superintendent of his codefendant, American Tobacco Company. For that reason there was error in the refusal of the trial court to allow the motion of said defendant, at the close of all the evidence, that the action be dismissed as to him. The judgment against the defendant v. B. Lougee, Jr., is reversed.
There was evidence at the trial tending to show that the plaintiff was injured by the negligence of the defendant American Tobacco Company. SeeRoss v. Cotton Mills, 140 N.C. 115, 52 S.E. 121. This evidence, together with the conflicting evidence with respect to the contributory negligence of the plaintiff, was properly submitted to the jury. There was no error in the refusal of the trial court to allow the motion of the defendant American Tobacco Company at the close of all the evidence that the action be dismissed as to said defendant. The judgment against the defendant American Tobacco Company is affirmed.
Reversed in appeal of defendant v. B. Lougee, Jr.
No error in appeal of defendant American Tobacco Company.